Citation Nr: 0619509	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  04-02 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for status post left carotid endarterectomy with 
postoperative left twelfth and recurrent laryngeal nerve 
paralysis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from January 1953 to March 
1953.


FINDING OF FACT

The preponderance of the credible and probative evidence of 
record shows that there is no disorder that was the result of 
carelessness, negligence, lack of skill, or involved errors 
in judgment or similar instances of fault on the part of the 
Department of Veterans Affairs (VA).


CONCLUSION OF LAW

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for status post left carotid 
endarterectomy with postoperative left twelfth and recurrent 
laryngeal nerve paralysis is not warranted.  38 U.S.C.A. 
§ 1151 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board of Veterans' Appeals (Board) notes 
that this matter has been developed pursuant to the 
guidelines established in the Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005) (VCAA).  In this regard, the record reflects that 
appellant has been notified on numerous occasions of the need 
to provide medical evidence of current additional disability 
and evidence of fault on the part of VA.

First, following the filing of the veteran's claim in 
February 2002 and prior to the initial rating action of 
August 2002, correspondence from the regional office (RO) in 
March 2002 advised the veteran of the evidence necessary to 
substantiate his claim for compensation under 38 U.S.C.A. 
§ 1151, and of the respective obligations of the VA and the 
veteran in obtaining that evidence.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In addition, the initial rating action of August 2002 denied 
the claim on the basis that the evidence of record showed 
that extreme care was given to protect the veteran's nerves 
during the subject surgery and that no fault was shown.  In 
addition, following the receipt of a VA medical opinion in 
October 2003, the veteran was advised in the November 2003 
statement of the case that this examiner opined that residual 
damage to the veteran's windpipe was not due to lack of 
proper care of the VA and were known consequences of the 
surgery that the veteran underwent in January 2001.

Following the receipt of more recent VA treatment records, a 
May 2004 supplemental statement of the case notified the 
veteran that while a December 2003 treatment record did note 
the veteran's complaint of a periodic choking sensation in 
his throat, these records still did not demonstrate the 
existence of additional disability caused by negligent 
treatment at the VA.

Although the March 2002 VCAA notice letter did not 
specifically request that the appellant provide any evidence 
in the appellant's possession that pertained to the claim as 
addressed in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
as demonstrated from the foregoing communications from the 
RO, the Board finds that appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
the claim.  All the VA requires is that the duty to notify 
under the VCAA is satisfied, and the claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).

The Board further notes that the veteran has been provided 
with the applicable laws and regulations, and there is no 
indication that there are any outstanding pertinent medical 
records or reports that have not been obtained or that are 
not otherwise sufficiently addressed in documents or records 
already associated with the claims file.  

In the written presentation to the Board, the veteran's 
representative argues that VA failed in its duty to assist by 
not obtaining quality assurance records from the VA Medical 
Center.  VA's medical quality-assurance program consists of 
systemic health care reviews carried out by or for VA for the 
purpose of improving the quality of medical care or improving 
the utilization of health care resources in VA medical 
facilities.  Such data may relate to the structure, process 
or outcome of health care provided by VA.  See 38 U.S.C.A. § 
17.500(c).  Under 38 U.S.C.A. § 5705, records created as part 
of the medical quality-assurance program are confidential and 
access is limited.  The regulations at 38 C.F.R. §§ 17.500- 
17.511 explain the provisions for maintaining confidentiality 
and limit access to the documents.

It appears from the wording of 38 C.F.R. § 17.508(a) that the 
need for quality-assurance documents for the performance of 
governmental duties does not by itself suffice to authorize 
access to quality-assurance documents, given that further 
authorization, either through one of the specific 
authorizations found in the regulations or by the direction 
of specific VA personnel, is required.  Adjudicative 
personnel are not listed among the persons authorized in 38 
C.F.R. § 17.508, nor is there any existing directive or 
manual provision that provides the requisite authorization.  
To the contrary, VA Adjudication Procedures Manual M21-1, 
Chapter 22, paragraph 3, pertaining of the development of the 
evidence relating to claims under 38 U.S.C.A. § 1151, 
expressly states that quality-assurance investigative reports 
should not be requested and that copies should not be filed 
in a claimant's claims folder.  Citing 38 U.S.C.A. § 5107, 
the manual states that these reports are confidential and 
cannot be used as evidence in the adjudication of such 
claims.

The language of 38 C.F.R. § 3.508(a) may not be construed to 
permit the procurement of quality-assurance records by VA 
personnel, including adjudication personnel, without further 
authorization.  This is particularly so in view of the fact 
that the regulations also specify that efforts must be made 
to protect the identities of peer reviewers and that notice 
of penalties for unauthorized disclosure must be provided.  
It is significant that no procedures relating to the use and 
handling of quality assurance records during claims 
adjudication or as to any controls that might be placed on 
relocation to claims folders have been established.  The 
Board does not have the authority to invalidate VA 
regulations or adjudicative manuals.  Procurement of quality 
assurance records would necessary entail their disclosure to 
the veteran's representative.  Redisclosure of quality 
assurance records is subject to the disclosure rules set 
forth in regulations §§ 17.500 through 17.511, and no 
specific reference to claims representatives is found 
therein.  See 38 C.F.R. § 17.510.  Unauthorized disclosure 
may lead to monetary penalties.  See 38 C.F.R. § 17.511.

Although VA is required under VCAA to make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for benefits, in the absence of any 
specific provisions of the law or regulations that authorize 
access to quality-assurance records for adjudicative use, the 
Board finds that it is not required to obtain such records 
pursuant to the duty to assist under the VCAA.  Moreover, the 
veteran's representative also has not presented any 
convincing argument as to how quality assurance reports would 
be relevant to this case, and speculative development in the 
hopes that such records might possibly exist pertinent to the 
appeal amount to a fishing expedition, which is not 
contemplated under the duty to assist.

As was noted previously, the Board has also obtained a 
relevant medical opinion in this case, and the record 
reflects that the veteran was informed of this opinion and 
given ample opportunity to obtain and provide an opinion or 
other evidence in response.  No such additional evidence has 
been provided.

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter under the VCAA.

A review of the statements of the veteran and his 
representative reflects that the veteran essentially 
maintains that he has sustained residual disability because 
of VA negligence associated with a left carotid 
endarterectomy performed in January 2001.

A January 2001 VA informed consent form reflects that the 
veteran acknowledged being informed of the risks associated 
with left carotid endarterectomy that was to be performed in 
order to remove plague from the left carotid artery.

A VA operative report from January 22, 2001 reflects that the 
veteran underwent elective carotid endarterectomy as a result 
of a history of symptomatic left internal carotid stenosis 
and contralateral occlusion.  VA treatment records from 
several days later indicate an assessment of some evidence of 
traction injury of the left hypoglossal and left recurrent 
laryngeal neural network (NN), but improved function.

A VA hospital summary from January 2001 notes that during the 
veteran's admission there was some evidence of traction 
injury on the left hypoglossal nerve initially with some 
left-sided tongue deviation.  

VA records from early February 2001 indicate that the veteran 
reported some soreness of the right neck which was improving, 
and some persistent hoarseness and "funny feeling in his 
tongue," which were also reportedly improving from two weeks 
earlier.  

Additional VA outpatient treatment records from approximately 
one week later again note the veteran's complaints of 
residual hoarseness which were found difficult to assess the 
severity of since a prior cerebrovascular accident left the 
veteran with left tongue weakness and left-sided upper and 
lower extremity weakness.  The impression was status post 
left carotid endarterectomy with postoperative left twelfth 
and recurrent laryngeal nerve paralysis.

In March of 2001, there was an assessment of resolving 
twelfth cranial and laryngeal nerve injury.

A VA progress note from April 2001 reflects that examination 
revealed a slightly atrophic left side of his tongue, which 
deviated to the left, and a persistent left true vocal cord 
(TVC) paralysis.  The impression at this time was persistent 
left TVC paralysis and left recurrent laryngeal nerve stretch 
injuries.

A VA audiological consultation record from April 2001 notes 
that the veteran reported having a recent surgery on his neck 
that resulted in left-sided facial numbness and left ear 
feeling of fullness.  

A VA progress note from November 2001 reflects that the 
veteran's swallowing was reportedly improving, but that he 
still had some left facial numbness.

A progress note from January 2002 reflects that while the 
veteran stated he no longer had problems with swallowing, his 
hoarse voice was back to normal, and his tongue was now 
midline, he continued to experience a feeling of periodic 
throat obstruction.  

Later in January 2002, VA records indicate a physician's 
statement that the most likely etiology of the veteran's 
problem was vocal cord dysfunction.  The veteran also noted 
that his voice had improved, but that it was not back to 
baseline.

In a written statement, dated in October 2003, VA physician, 
Dr. T., notes that the medical evidence of record indicates 
that the residuals of the left twelfth cranial nerve and 
residuals of left recurrent laryngeal nerve paralysis and 
left carotid endarterectomy were all not due to a lack of 
proper care by the VA Medical Center, further noting that the 
complications of the surgery were a foreseeable complication 
which caused additional surgery which in turn was not the 
fault of the surgery by the VA Medical Center.  Dr. T. 
further noted that the above residuals involving the left 
twelfth cranial nerve and recurrent laryngeal nerve paralysis 
and residuals of left carotid endarterectomy were from a 
medical point of view, all "necessary consequences" as 
defined by M21-1, part VI, change 82, section 7.24.

VA treatment records from December 2003 to April 2004 reflect 
that in December 2003, the veteran denied problems with 
swallowing, but continued to experience a periodic choking 
sensation in his throat.  In April 2004, his multiple medical 
problems were noted to include left true vocal cord paralysis 
related to carotid endarterectomy (CEA).


II.  Analysis

Effective October 1, 1997, 38 U.S.C.A. 1151 was amended by 
Congress.  See Section 422(a) of PL 104-204.  The purpose of 
the amendment is, in effect, to overrule the Supreme Court's 
decision in Brown v. Gardner, 115 S. Ct. 552 (1994), which 
held that no showing of negligence is necessary for recovery 
under section 1151.  In pertinent part, 1151 is amended as 
follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and-

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was-

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable."

Here, the appellant's claim under 38 U.S.C.A. § 1151 was 
received in February 2002 and, accordingly, the claim will be 
adjudicated by the Board under the version of 38 U.S.C.A. § 
1151 that requires VA fault.

A threshold element of a claim for compensation under 
38 U.S.C.A. § 1151 both before and after October 1, 1997, 
includes the existence of a current disability, and the Board 
finds that the record reflects multiple post-surgery findings 
and diagnoses of disability that have been related to the 
veteran's CEA such as left TVC paralysis, which have been 
collectively identified by Dr. T. in his October 2003 opinion 
as residuals involving the left twelfth cranial nerve and 
recurrent laryngeal nerve paralysis and residuals of left 
carotid endarterectomy.  

However, in addition to the existence of some identifiable 
additional disability, the critical inquiry under post-
Gardner interpretation of the 38 U.S.C.A. § 1151 is whether 
the above-noted residual disability was caused by the 
negligence of VA.  (Neither the veteran nor his 
representative have asserted that the veteran sustained 
additional disability as the result of an event that was not 
reasonably foreseeable.)  In the process of making such 
inquiry, the Board will address the evidence in favor and 
against the veteran's claim.

First, the Board has carefully reviewed the veteran's own 
statements and argument to the effect that due to negligence 
in the performance of the January 22, 2001 CEA, he sustained 
additional disabilities.  However, it is long-established 
that the veteran, as a layperson, is not qualified to render 
medical opinions regarding the etiology of disorders and 
disabilities, and his opinion is entitled to no weight.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Furthermore, it has 
not been demonstrated that the veteran possesses the 
requisite knowledge, skill, training, or education to qualify 
as a medical expert in order for such statements to be 
considered competent evidence.  Id.  In short, the veteran's 
own speculations as to medical matters are without any 
probative value.

In addition, although the veteran had not provided medical 
evidence demonstrating that the veteran sustained additional 
disability as a result of negligence associated with the 
January 2001 CEA, the Board obtained the opinion of Dr. T., 
who reviewed the medical evidence of record in October 2003, 
and clearly opined that the residuals of the left twelfth 
cranial nerve and residuals of left recurrent laryngeal nerve 
paralysis and left carotid endarterectomy were all not due to 
a lack of proper care by the VA Medical Center, further 
noting that the complications of the surgery were a 
foreseeable complication which caused additional surgery 
which in turn was not the fault of the surgery by the VA 
facility that conducted the CEA.  

Thus, while the surgery the veteran underwent in January 2001 
resulted in some residual disability, Dr. T.'s opinion 
supports the conclusion that the surgery was in compliance 
with the appropriate standard of care.

The veteran was also informed of the possible dangers 
associated with his surgery, and the Board finds that the 
opinion of Dr. T. further supports the conclusion that any 
residual disability of the left twelfth cranial nerve, left 
recurrent laryngeal nerve paralysis, and left carotid 
endarterectomy was a reasonably foreseeable consequence of 
the surgery.  See 38 U.S.C.A. § 1151 (West Supp. 2005); 38 
C.F.R. § 3.361 (2005).

As for the contemporaneous treatment records themselves, they 
are not reflective of a diagnosis of any residual disability 
that is related to negligence in the performance of the 
January 2001 CEA.  There is also no medical opinion in the 
record that disputes the opinions of Dr. T. in October 2003.

Thus, after having reviewed the record in this case, and for 
the reasons and bases expressed above, the Board finds that 
the preponderance of the evidence is against a finding that 
any residual involving the left twelfth cranial nerve, 
recurrent laryngeal nerve paralysis, and the left carotid 
endarterectomy was proximately caused by VA examination or 
treatment that was careless, negligent, lacking in skill, or 
involved errors in judgment or similar instances of fault on 
the part of the VA.  Accordingly, the claim of entitlement to 
VA benefits pursuant to 38 U.S.C.A. § 1151 is denied.




ORDER

The veteran's claim for compensation under 38 U.S.C.A. § 1151 
for status post left carotid endarterectomy with 
postoperative left twelfth and recurrent laryngeal nerve 
paralysis is denied.


____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


